                                                         United States District Court
                                                         Central District of California


                                                                                                    EDCR14-00055(A)-JGB-1
 UNITED STATES OF AMERICA vs.                                                Docket No.             LACR15-00315(A)-JGB-1

 Defendant            Jerry Arthur Whittington                               Social Security No. 9          7     5     7

 akas: SEE ATTACHMENT “A”                                                    (Last 4 digits)

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                      MONTH   DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.         10     15    2018


 COUNSEL                                                               Angela Viramontes, DFPD
                                                                             (Name of Counsel)

     PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO              NOT
                                                                                                                CONTENDERE          GUILTY
                      There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s)
                      of: 5:14CR00055(A)-JGB-1: 18 U.S.C. § 1343, Wire Fraud; 18 U.S.C. § 1349, Conspiracy to Commit
                      Wire Fraud; 18 U.S.C. § 2, Aiding and Abetting as charged in Counts 1 through 24 of the First
  FINDING
                      Superseding Indictment. 2:15CR00315(A)-JGB-1: 18 U.S.C. § 1343, Wire Fraud; 18 U.S.C. 1349,
                      Conspiracy to Commit Wire Fraud; 18 U.S.C. § 1542, False Statement in Passport Application; 18
                      U.S.C. § 2, Aiding and Abetting as charged in Counts 1 through 9 in the First Superseding Indictment.

JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no
AND PROB/ sufficient cause to the contrary was shown, or appeared to the Court, the Court adjudged the defendant
  COMM
  ORDER
          guilty as charged and convicted and ordered that: Pursuant to the Sentencing Reform Act of 1984, it is
                      the judgment of the Court that the defendant, JERRY ARTHUR WHITTINGTON, is hereby
                      committed on Count 1 through 24 of the First Superseding Indictment in Docket No.
                      5:14CR00055(A)-JGB-1 and Counts 1 through 9 of the First Superseding Indictment in Docket No.
                      2:15CR00315(A)-JGB-1 to the custody of the Bureau of Prisons for a term of 120 months. This term
                      consists of 120 months on each of Counts 1 through 24 of the First Superseding Indictment in Docket
                      No. 5:14CR00055(A)-JGB-1 and Counts 1 through 9 of the First Superseding Indictment in Docket
                      No. 2:15CR00315(A)-JGB-1, all to be served concurrently.


       It is ordered that the defendant shall pay to the United States a special assessment of $3,300,
which is due immediately. Any unpaid balance shall be due during the period of imprisonment, at the
rate of not less than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial
Responsibility Program.

       It is ordered that the defendant shall pay restitution in the total amount of $1,679,770.84
pursuant to 18 U.S.C. § 3663A to victims as set forth in a separate victim list prepared by the
probation office which this Court adopts and which reflects the Court's determination of the amount of
restitution due to each victim. The victim list, which shall be forwarded to the fiscal section of the
clerk's office, shall remain confidential to protect the privacy interests of the victims.

CR-104 (docx 10/15)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                              Page 1 of 9
 USA vs.                                                          Docket No.:   EDCR14-00055(A)-JGB-1
              Jerry Arthur Whittington                                          LACR15-00315(A)-JGB-1



              VICTIMS             AMOUNT
            S.J.                $116,965.23
            J.W.                $48,430
            P.T. & B.T.         $192,652
            E.R.                $847,959.63
            R.A.                $62,370
            E.R.                $54.790
            C.V.                $290,000
            R.S.                $8,500
            E.B. & A.B.         $58,103.98

     If the defendant makes a partial payment, each payee shall receive approximately proportional
payment.

      The Court recommends that the Bureau of Prisons conduct a mental health evaluation of the
defendant and provide all necessary treatment.
      Upon release from imprisonment, the defendant shall be placed on supervised release for a term
of seven years. This term consists of seven years on each of Counts 1 through 24 of the First
Superseding Indictment in Docket No. 5:14CR00055(A) and Counts 1 through 9 of the First
Superseding Indictment in Docket No. 2:15CR00315(A), all such terms to run concurrently under the
following terms and conditions:

                      1. The defendant shall comply with the rules and regulations of the United States
                         Probation Office and General Order 05-02, with the exception of Standard Conditions
                         5, 6, and 14 of that order, and General Order 01-05, including the three special
                         conditions delineated in General Order 01-05.

                      2. During the period of community supervision, the defendant shall pay the special
                         assessment in accordance with this judgment's orders pertaining to such payment.

                      3. The defendant shall cooperate in the collection of a DNA sample from the defendant.

                      4. The defendant shall refrain from any unlawful use of a controlled substance. The
                         defendant shall submit to one drug test within 15 days of release from custody and at
                         least two periodic drug tests thereafter, not to exceed eight tests per month, as directed
                         by the Probation Officer.


///

///
CR-104 (docx 10/15)                        JUDGMENT & PROBATION/COMMITMENT ORDER                            Page 2 of 9
 USA vs.                                                          Docket No.:   EDCR14-00055(A)-JGB-1
              Jerry Arthur Whittington                                          LACR15-00315(A)-JGB-1



                      5. The defendant shall participate in an outpatient substance abuse treatment and
                         counseling program that includes urinalysis, breath and/or sweat patch testing, as
                         directed by the Probation Officer. The defendant shall abstain from using alcohol and
                         illicit drugs, and from abusing prescription medications during the period of
                         supervision.

                      6. During the course of supervision, the Probation Officer, with the agreement of the
                         defendant and defense counsel, may place the defendant in a residential drug
                         treatment program approved by the United States Probation Office for treatment of
                         narcotic addiction or drug dependency, which may include counseling and testing, to
                         determine if the defendant has reverted to the use of drugs, and the defendant shall
                         reside in the treatment program until discharged by the Program Director and
                         Probation Officer.

                      7. The defendant shall participate in mental health treatment, which may include
                         evaluation and counseling, until discharged from the treatment by the treatment
                         provider, with the approval of the Probation Officer.

                      8. As directed by the Probation Officer, the defendant shall pay all or part of the costs of
                         the Court-ordered treatment to the aftercare contractors during the period of
                         community supervision, pursuant to 18 U.S.C. § 3672. The defendant shall provide
                         payment and proof of payment as directed by the Probation Officer.

                      9. When not employed or excused by the Probation Officer for schooling, training, or
                         other acceptable reasons, the defendant shall perform 20 hours of community service
                         per week as directed by the Probation Office.

                      10. The defendant shall not obtain or possess any driver's license, Social Security
                         number, birth certificate, passport or any other form of identification in any name,
                         other than the defendant's true legal name, nor shall the defendant use, any name other
                         than his true legal name without the prior written approval of the Probation Officer.

                      11. The defendant shall not engage, as whole or partial owner, employee or otherwise, in
                         any business involving loan programs, telemarketing activities, investment programs
                         or any other business involving the solicitation of funds or cold-calls to customers
                         without the express approval of the Probation Officer prior to engaging in such
                         employment. Further, the defendant shall provide the Probation Officer with access to
                         any and all business records, client lists, and other records pertaining to the operation
                         of any business owned, in whole or in part, by the defendant, as directed by the
                         Probation Officer.

CR-104 (docx 10/15)                        JUDGMENT & PROBATION/COMMITMENT ORDER                            Page 3 of 9
 USA vs.                                                          Docket No.:   EDCR14-00055(A)-JGB-1
              Jerry Arthur Whittington                                          LACR15-00315(A)-JGB-1



                      12. The defendant shall not be employed in any position that requires licensing and/or
                         certification by any local, state, or federal agency without the prior written approval of
                         the Probation Officer.

                      13. The defendant shall possess and use only those computers and computer-related
                         devices, screen user names, passwords, email accounts, and internet service providers
                         (ISPs) that have been disclosed to the Probation Officer upon commencement of
                         supervision. Any changes or additions are to be disclosed to the Probation Officer
                         prior to the first use. Computers and computer-related devices include personal
                         computers, personal data assistants (PDAs), internet appliances, electronic games,
                         cellular telephones, and digital storage media, as well as their peripheral equipment,
                         that can access, or can be modified to access, the internet, electronic bulletin boards,
                         and other computers.

                      14. All computers, computer-related devices, and their peripheral equipment, used by the
                         defendant shall be subject to search and seizure. This shall not apply to items used at
                         the employment's site, which are maintained and monitored by the employer.

                      15. The defendant shall comply with the rules and regulations of the Computer
                         Monitoring Program. The defendant shall pay the cost of the Computer Monitoring
                         Program, in an amount not to exceed $32 per month per device connected to the
                         internet.

                      16. The defendant shall apply all monies received from income tax refunds to the
                         outstanding Court-ordered financial obligation. In addition, the defendant shall apply
                         all monies received from lottery winnings, inheritance, judgments and any anticipated
                         or unexpected financial gains to the outstanding Court-ordered financial obligation.

                      17. As directed by the probation officer, the defendant shall notify specific persons and
                         organizations of specific risks and shall permit the probation officer to confirm the
                         defendant’s compliance with such requirement and to make such notifications.
                      18. During the period of supervision, restitution shall be paid in monthly installments of
                         at least 10% of defendant’s gross monthly income, but not less than $50, whichever is
                         greater.

      The Court recommends the Bureau of Prisons designate the FCI at Fort Worth as the place
where Defendant will serve his sentence.

      The Court further recommends that defendant be placed in the Bureau of Prisons 500-hour
Residential Drug and Alcohol Program (RDAP).
CR-104 (docx 10/15)                        JUDGMENT & PROBATION/COMMITMENT ORDER                            Page 4 of 9
 USA vs.                                                                     Docket No.:       EDCR14-00055(A)-JGB-1
              Jerry Arthur Whittington                                                         LACR15-00315(A)-JGB-1



         The defendant is advised of his right to appeal.

      While on Supervised Release, the defendant, Jerry Arthur Whittington will be allowed to travel
to Bossier City, Louisiana to visit his brother, John Whittington.

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            October 24, 2018
            Date                                                  Jesus G. Bernal, U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                  Clerk, U.S. District Court




            October 24, 2018                                By
            Filed Date                                            Deputy Clerk




CR-104 (docx 10/15)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 5 of 9
 USA vs.                                                                           Docket No.:       EDCR14-00055(A)-JGB-1
              Jerry Arthur Whittington                                                               LACR15-00315(A)-JGB-1


 The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant shall not commit another Federal, state or local crime;     10.   the defendant shall not associate with any persons engaged in
 2.    the defendant shall not leave the judicial district without the written           criminal activity, and shall not associate with any person convicted
         permission of the court or probation officer;                                   of a felony unless granted permission to do so by the probation
 3.    the defendant shall report to the probation officer as directed by the            officer;
         court or probation officer and shall submit a truthful and complete     11.   the defendant shall permit a probation officer to visit him or her at
         written report within the first five days of each month;                        any time at home or elsewhere and shall permit confiscation of any
 4.    the defendant shall answer truthfully all inquiries by the probation              contraband observed in plain view by the probation officer;
         officer and follow the instructions of the probation officer;           12.   the defendant shall notify the probation officer within 72 hours of
 5.    the defendant shall support his or her dependents and meet other                  being arrested or questioned by a law enforcement officer;
         family responsibilities;                                                13.   the defendant shall not enter into any agreement to act as an informer
 6.    the defendant shall work regularly at a lawful occupation unless                  or a special agent of a law enforcement agency without the
         excused by the probation officer for schooling, training, or other              permission of the court;
         acceptable reasons;                                                     14.   as directed by the probation officer, the defendant shall notify third
 7.    the defendant shall notify the probation officer at least 10 days prior           parties of risks that may be occasioned by the defendant’s criminal
         to any change in residence or employment;                                       record or personal history or characteristics, and shall permit the
 8.    the defendant shall refrain from excessive use of alcohol and shall               probation officer to make such notifications and to conform the
         not purchase, possess, use, distribute, or administer any narcotic or           defendant’s compliance with such notification requirement;
         other controlled substance, or any paraphernalia related to such        15.   the defendant shall, upon release from any period of custody, report
         substances, except as prescribed by a physician;                                to the probation officer within 72 hours;
 9.    the defendant shall not frequent places where controlled substances       16.   and, for felony cases only: not possess a firearm, destructive device,
         are illegally sold, used, distributed or administered;                          or any other dangerous weapon.




CR-104 (docx 10/15)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                          Page 6 of 9
 USA vs.                                                                         Docket No.:      EDCR14-00055(A)-JGB-1
              Jerry Arthur Whittington                                                            LACR15-00315(A)-JGB-1



   X The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C. §3612(f)(1). Payments may be
 subject to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties pertaining to restitution, however, are
 not applicable for offenses completed prior to April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant shall pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.

          The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).

          The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material change in
 the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. §3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for probation 18
 U.S.C. §3563(a)(7).

           Payments shall be applied in the following order:

                      1. Special assessments pursuant to 18 U.S.C. §3013;
                      2. Restitution, in this sequence (pursuant to 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
                      5. Other penalties and costs.

                                SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

          As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure; and (3) an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant shall not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

          The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds shall be deposited into this account, which shall be used for payment of all personal expenses. Records of all other bank accounts,
 including any business accounts, shall be disclosed to the Probation Officer upon request.

         The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/15)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 7 of 9
 USA vs.                                                                        Docket No.:       EDCR14-00055(A)-JGB-1
              Jerry Arthur Whittington                                                            LACR15-00315(A)-JGB-1



                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal




                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date




CR-104 (docx 10/15)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 8 of 9
 USA vs.                                                        Docket No.:   EDCR14-00055(A)-JGB-1
              Jerry Arthur Whittington                                        LACR15-00315(A)-JGB-1




                                             ATTACHMENT “A”

    Allen Pierce; A. Bryant; Allen Pierson; Chuck Norris; Dr. Craig Appleson; Charles Robinette Ed
    Chap; Ed Chapman; Ed Watkins, Esq.; Ed Bryant; Edward Price; Ed Price, U.S. Customs
    Service; Dr. Abrams; Fred Charles Adams; Jay Worthington; Jay Whittington; Jay Washington; J.
    Whittington; J. Arthur Whittington; Jerome Arthur Whittington; J.A. Washington; J.A.
    Worthington; J.A. Whittington; Jerry Whittington; Jerry Allen Whittington; Jerry Allen
    Washington; Dr. Jim Robinette; Karl Mason; Karl Masson, U.S. Customs Service; Carl Mason;
    Kenny Smith; Dr. Steve Lindsey; Dr. J. Steve Goldman; Dr. Stephen Hetzel; Stephen M. Cohen,
    Esq.; Dr. Stephen M. Cohen; Steven Roger Hetzel III; Col. Stephen Hetzel, U.S. Army Reserves;
    Steven R. Helvel; Steven Michael Burnes; Stephen Michael Cohen; Stewart Hertzel; S. Eugene
    Byrd; Steven Eugene Byrd; Warren Brownson.




CR-104 (docx 10/15)                      JUDGMENT & PROBATION/COMMITMENT ORDER                        Page 9 of 9
